IN THE SUPREME COURT OF PENNSYLVANIA

 IN RE: REESTABLISHMENT OF THE                 :   NO. 493
 MAGISTERIAL DISTRICTS WITHIN THE              :
 14th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                          ORDER

PER CURIAM

       AND NOW, this 28th day of June 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 14th Judicial District (Fayette County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Fayette

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 14-1-01                          City of Uniontown
 Magisterial District Judge Jason A. Cox


 Magisterial District 14-1-02                          Bullskin Township
 Magisterial District Judge Ronald J. Haggerty, Jr.    City of Connellsville
                                                       Connellsville Township
                                                       Saltlick Township
                                                       South Connellsville Borough
                                                       Springfield Township

 Magisterial District 14-2-01                          Menallen Township
 Magisterial District Judge Jennifer L. Jeffries       South Union Township

 Magisterial District 14-2-02                          Henry Clay Township
 Magisterial District Judge Nathan A. Henning          Markleysburg Borough
                                                       North Union Township
                                                       Ohiopyle Borough
                                                       Stewart Township
                                                       Wharton Township
Magisterial District 14-2-03                        Brownsville Borough
Magisterial District Judge Michael J. Defino, Jr.   Brownsville Township
                                                    Luzerne Township
                                                    Redstone Township

Magisterial District 14-3-02                        Fairchance Borough
Magisterial District Judge Daniel C. Shimshock      Georges Township
                                                    German Township
                                                    Masontown Borough
                                                    Nicholson Township
                                                    Point Marion Borough
                                                    Smithfield Borough
                                                    Springhill Township

Magisterial District 14-3-04                        Belle Vernon Borough
Magisterial District Judge Richard A. Kasunic, II   Dawson Borough
                                                    Dunbar Borough
                                                    Dunbar Township
                                                    Everson Borough
                                                    Fayette City Borough
                                                    Franklin Township
                                                    Jefferson Township
                                                    Lower Tyrone Township
                                                    Newell Borough
                                                    Perry Township
                                                    Perryopolis Borough
                                                    Upper Tyrone Township
                                                    Vanderbilt Borough
                                                    Washington Township